DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldt et al. (US 6090052; hereafter Akerfeldt) in view of Kuisma (US 2019/0133527).
Regarding claim 1, Akerfeldt, as shown in figures 1-10, discloses a tool adapted for insertion into a physiological lumen of a patient comprising:
a hub (considering the mating female connector 201);
	a core (4) extending distally from the hub;
a printed circuit board (14) assembly comprising:

		an electronic component (6) disposed on the PCB substrate (fig. 10) and electrically coupled to the hub; and
	an outer sheath (the outer protecting tubing 20, fig. 3) disposed about each of the core and the PCB assembly.
	Akerfeldt does not disclose the core is a tubular core.
Kuisma, as shown in figures 1, discloses a tool adapted for insertion into a physiological lumen of a patient comprising a tubular core having a recess (125) for mounting an electronic component (150) and a PCB coupled to the tubular core.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to modify the core (4) of Akerfeldt to have a tubular core in order to reduce the rigidity of the core.
	Regarding the hub, it is noted that Akerfeldt does not directly name the mating connector 201 is a hub.  However, a female mating connector part in a form of a hub is old and well known in the art. Thus, alternatively, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the mating connector in a form of a hub as is well known in the art.
	Regarding claim 2. Akerfeldt discloses the PCB substrate is flexible and wrapped about a portion of the core.
	Regarding claim 3. Akerfeldt is silent about the PCB substrate includes an adhesive backing and is coupled to the core by the adhesive backing.
	An adhesive layer is used for bonding a circuit board is old and well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before 
	Regarding claim 4, Akerfeldt discloses the PCB assembly further includes a terminal point (8a-8c) and a trace (10a-10c) extending along the PCB substrate, the trace electrically coupling the terminal point to the electronic component and the terminal point electrically coupled to the hub such that the electronic component is electrically coupled to the hub.
	Regarding claim 5,  Akerfeldt discloses the PCB substrate extends distally from a proximal end of the core (opposite the distal end where the sensor 6 is mounted) , the terminal point is disposed at the proximal end of the core, and the electronic component is disposed (at distal end) distally from the terminal point.
	Regarding claim 6, Akerfeldt discloses the electronic component inherently is an electrode (since sensor is indeed comprised electrodes).
	Alternatively, an electronic sensor component comprising sensing electrodes is old and well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the electronic component is an electrode as is well known in the art.
	Regarding claim 7, Akerfeldt discloses the electrode (6) is disposed at a distal end of the core.
	Regarding claim 9, Akerfeldt discloses the PCB substrate has a ring shape.
	The limitation that the PCB substrate is preformed into a ring shape is considered as a process limitation in a product claim and is treated in accordance with MPEP 2113.  
	Regarding claim 10, Akerfeldt discloses the PCB substrate is coupled to a distal end of the core (fig.10; the sensor 6 is at the distal end of the core; the PCB is coupled to the distal end) such that the PCB substrate extends distally from the distal end of the core (extend from the distal end toward the proximal end or backwardly).
	Regarding claim 11, Akerfeldt does not disclose the PCB substrate is a multi-part ring.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the PCB substrate is a multipart ring, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 13, Akerfeldt in view of Kuisma discloses the tubular core is inherently a catheter shaft.
	Regarding claim 14, Akerfeldt discloses the electronic component is a sensor.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akerfeldt and Kuisma as applied to claim 6 above, and further in view of Shen et al. (US 2019/0307504, hereafter Shen).
Regarding claim 8, Akerfeldt and Huisma do not disclose the electrode (the sensor 6) extends circumferentially about the tubular core.

	It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a plurality of sensor electrode extend circumferentially about the tubular core in order to collect date from multiple locations as suggested by Shen and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 20 is allowable.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 9 and 1, a combination of limitations that the PCB substrate is coupled to the distal end of the core by the outer sheath.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the prior art reference (Kuisma) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 9-11 have been considered but are not persuasive as explained in the above rejection.
Conclusion
Applicant's amendment on claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HOA C NGUYEN/Primary Examiner, Art Unit 2847